Citation Nr: 0523352
Decision Date: 08/03/05	Archive Date: 11/10/05

DOCKET NO. 03-25 477                        DATE AUG 03 2005


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1. Entitlement to service connection for a disability manifested by right knee pain.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for a disability manifested by hip pain (claimed as joint pain).

4. Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis.

5. Entitlement to service connection for a left ankle disorder.

6. Entitlement to service connection for decreased visual acuity.

7. Entitlement to service connection for a low back disorder.

8. Entitlement to service connection for beryllium sensitivity.


9. Entitlement to an initial compensable rating for status post sprain, right ankle, with small osteophyte.

REPRESENTATION

Appellant represented by: American Veterans Committee

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1988 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. In that rating decision, the RO granted service connection for status post sprain of the right ankle with small osteophyte and assigned a zero percent (noncompensable) evaluation, effective August 26,2002; and denied service connection for a low back disorder, chronic pain of the right knee, hearing loss, hip pain claimed as joint problems, beryllium sensitivity, bilateral plantar fasciitis claimed as a foot disorder, a left ankle disorder, and decreased visual acuity. The veteran timely perfected an appeal of these determinations to the Board.

- 2 


In Apn12005, the veteran testified before the undersigned Veterans Law Judge at a Board hearing in Jackson, Mississippi. Because the veteran's representative was not present, the veteran was informed that he could either continue with the hearing without representation or postpone the hearing to allow him to choose another representative. The veteran decided to proceed without representation.

FINDINGS OF FACT

1. A disability manifested by right knee pain was not shown in service or within one year thereafter and is not shown to be related to any incident of service.

2. Hearing loss was not shown in service or within one year thereafter and is not shown to be related to any incident of service.

3. A disability manifested by hip pain, to include joint pain, was not shown in service or within one year thereafter and is not shown to be related to any incident of service.	.

4. A bilateral foot disorder, to include plantar fasciitis, was not shown in service or within one year thereafter and is not shown to be related to any incident of service.

5. A left ankle disorder was not shown in service or within one year thereafter and is not shown to be related to any incident of service.

6. The veteran's decreased visual acuity is developmental in nature and was not subject to superimposed disease or injury during service.

7. A low back disorder was not shown in service or within one year thereafter and is not shown to be related to any incident of service.

8. The veteran does not currently have beryl1ium sensitivity.

- 3 


9. Since August 26, 2002, the veteran's status post sprain, right ankle, with small osteophyte has been manifested by moderate limited motion of the ankle.

CONCLUSIONS OF LAW

1. A disability manifested by right knee pain was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2. Hearing loss was not incurred in or aggravated by active military service.
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303,3.307,3.309, 3.385 (2004).

3. A disability manifested by hip pain, to include joint pain, was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303,3.307,3.309 (2004).

4. A bilateral foot disorder, to include plantar fasciitis, was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303,3.307,3.309 (2004).

5. A left ankle disorder was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307,3.309 (2004).

6. The claim for service connection for decreased visual acuity is without legal merit. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

7. A low back disorder was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303,3.307,3.309 (2004).

- 4


8. Beryllium sensitivity was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2004).

9. Resolving all reasonable doubt in favor of the veteran, the criteria for a disability rating of 10 percent, but no more, for status post sprain, right ankle, with small osteophyte have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§3.321, 4.40,4.45,4.59, 4.71a, Diagnostic Codes 5010, 5271 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 2000 redefined VA's duty to assist a veteran in the development of a claim. Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA). This law and its implementing regulations essentially eliminate the requirement that a claimant submit evidence of a well-grounded claim, and provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new notification provisions. Specifically, they require VA to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

- 5 


In this case, the record reflects that VA has made reasonable efforts to notify the veteran of the information and medical and lay evidence necessary to substantiate his claims. In a September 2002 letter, VA informed the veteran of the information and evidence necessary to substantiate a claim for service connection, including by way of aggravation. In addition, VA provided the veteran with a copy of the appealed April 2003 rating decision and July 2003 statement of the case. These documents provided notice of the law and governing regulations, as well as the reasons for the determinations made regarding his claims. By way of these documents, the veteran was also specifically informed of the information and evidence previously provided to VA or obtained by VA on his behalf.

In addition, the record reflects that VA has made reasonable efforts to inform the veteran of the evidence he was responsible for submitting and what evidence VA would obtain on his behalf. Specifically, in the September 2002 letter, VA informed the veteran that V A would assist in obtaining relevant records, including federal records, private records, lay or other evidence, medical records, and employment records. In this regard, VA informed the veteran that he must provide enough information about these records so that VA can request them on his behalf. VA also informed the veteran that he could submit medical evidence from his doctor, statements from other people, and his own statements. Furthermore, VA asked the veteran to advise VA of anything else that may be pertinent to his claims. Lastly, VA informed the veteran that it is his responsibility to ensure that VA receives the evidence necessary to support his claims. Thus, the Board finds that the veteran was informed of the evidence he was responsible for submitting and the evidence VA would obtain on his behalf. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). The Board also finds that the veteran was informed that he could submit any records in his possession relevant to his claim. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Furthermore, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the veteran. Specifically, the information and evidence that have been associated with the claims file consist of the veteran's service medical records, post-service VA and non- VA medical records, a VA examination report, and statements made by the veteran in support of his claims.

- 6 


The Board acknowledges that the veteran was not provided a VA examination in conjunction with his claims for service connection. However, there is no competent and credible evidence, except by unsubstantiated assertion, that his claimed disabilities may be associated with an established event, injury or disease in service. See 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). Accordingly, the Board finds that referral of the case for the purpose of obtaining medical opinions regarding whether the veteran currently has disabilities that are etiologically related to service or present within one year of his discharge therefrom is not warranted.

Under the circumstances in this case, the Board finds that the veteran has received the notice and assistance contemplated by law and adjudication of his claims poses no risk of prejudice to the veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004). Service connection may also be awarded for a chronic condition when: (1) a chronic disease manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2004)) and the veteran presently has the same condition; or (2) a chronic disease manifests itself during service (or within the presumptive period) but is not identified until later and there is a showing of continuity of symptomatology after discharge. 38 C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).

If arthritis or sensorineural hearing loss manifested to a degree of 10 percent or more within one year after separation from service, the disorder may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307,3.309 (2004).

- 7 


Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004). Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F .R. § 3 .306(b).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(a); Falzone v. Brown, 8 Vet. App. 398,402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

The burden is on the Government to rebut the presumption of sound condition upon entry by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated in service. VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b}is inconsistent with 38 U.S.C. § 1111 to the extent that it states thatthe presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

In each case, the Board is required to provide adequate statement of reasons and bases for any conclusion that the presumption of soundness is rebutted by clear and unmistakable evidence. See Crowe v. Brown, 7 Vet. App. 238, 244 (1994). In rebutting the presumption of soundness, the Board must produce medical evidence

- 8 


in support of its conclusion. See Paulson v. Brown, 7 Vet. App. 466,471 (1995). Temporary or intermittent flare-ups of a preexisting disorder are not sufficient to constitute aggravation. Rather, the underlying condition must have worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Disability Manifested by Right Knee Pain

After a careful review of the record, the Board finds that the veteran's disability manifested by right knee pain did not have its onset during service. In this regard, the Board notes that service medical records show no complaints or clinical findings regarding his right knee.

In addition, the Board finds that the veteran's disability manifested by right knee pain did not have its onset till many years after discharge. A September 1999 intake history report from a penitentiary reflects no complaints regarding right knee pain or arthritis. A September 2002 private medical record reflects complaints of bilateral knee pain since 1989, and this provides the first post-service complaint of right knee pain. In this regard, the Board observes that this is over 10 years after separation from service. As such, the Board also finds that the veteran's disability manifested by right knee pain did not manifest to a degree of 10 percent or more within one year after separation from service.

Furthermore, the Board finds that the veteran's disability manifested by right knee pain is not related to any incident of service. In this regard, the Board notes that the veteran's service medical records show no complaints or diagnoses related to a disability manifested by right knee pain. Moreover, the veteran has not submitted competent medical evidence of a relationship between his current right knee disability and service.

The Board acknowledges that the September 2002 private medical record dates the veteran's complaints of right knee pain to service. However, the Board observes hat this statement appears to merely reflect a recordation of historical information relayed by the veteran, rather than indicating a medical opinion relating his current right knee disability to service. In this regard, the Board observes that a bare

- 9 


transcription of lay history, un enhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional. See LeShore v. Brown; 8 Vet. App. 406, 409 (1995).

The Board also acknowledges the veteran's contentions that he has a disability manifested by right knee pain that is related to service. The Board observes, however, that he, as a layperson, is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Furthermore, the Board notes that November 2002 X-rays of the right knee showed no significant bony or soft tissue abnormality, and well maintained joint spaces. In this regard, the Board observes that pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (appeal dismissed in part, and vacated and remanded in part, sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)). As such, in the absence of a chronic pathological process associated with the veteran's right knee in service or post service, there is no reasonable basis to establish service connection for a disability manifested by right knee pain.

Given the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for a disability manifested by right knee pain. Thus, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." See

- 10 


Hensley v. Brown, 5 Vet. App. 155, 160 (1993). The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. ld.at 157.

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

After a careful review of the record, the Board finds that the veteran's hearing loss did not have its onset during service. Service medical records show no complaints or clinical findings regarding hearing loss. The veteran's July 1987 entrance examination report shows the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
20
10
LEFT
5
5
0
15
15

His June 1992 separation examination report shows the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
0
15
LEFT
5
10
5
15
25

The Board notes some decrease in the veteran's hearing at separation; however, the Board observes that the above auditory thresholds do not establish impaired hearing as defined in 38 C.F.R. § 3.385. The Board also notes that the separation examiner provided a diagnosis of an external ear condition; however, the Board observes that the examiner also stated that the condition was not disabling.

- 11 


In addition, the Board finds that the veteran's hearing loss did not have its onset till many years after discharge. A September 1999 intake history report from a penitentiary reflects no complaints or findings related to frequent ear infections or any hearing problems. A September 2002 private medical record reflects a note to follow up with an ENT (ear nose throat) doctor but does not provide a reason for the recommendation. A November 2002 VAMC note provides the first post-service record of hearing loss. In this regard, the Board observes that this is over 10 years after the veteran's separation from service. The Board notes that even an onset date of September 2002, which reflects a referral to an ENT, still dates the veteran's hearing loss to over 10 years after discharge. As such, the Board also finds that the veteran's hearing loss did not manifest to a degree of 10 percent or more within one year after separation from service.

Furthermore, the Board finds that the veteran's hearing loss is not related to any incident of service. The Board again notes that the veteran's service medical records contain no complaints or clinical findings regarding hearing loss. The Board acknowledges that the veteran's service personnel records show that he served as a field artillery cannoneer for three years and seven months. The Board also notes the veteran's testimony that he was exposed to loud noises during service from gunfire and trucks and that he was not issued any ear protection. However, service medical records dated December 1991 and March 1992 show that ear plugs were issued. Moreover, even if the Board were to assume in-service acoustic trauma, the veteran has not submitted competent medical evidence of a relationship between his current hearing loss and such acoustic trauma.

The Board acknowledges the veteran's contention that his hearing loss is related to service. The Board observes, however, that he, as a layperson, is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition. See Jones, supra; Espiritu, supra.

Given the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for hearing loss. Thus, the benefit-of-the doubt doctrine is inapplicable and the claim must be denied. See 38 U.S.C.A. § 5107(b); Gilbert, supra.

- 12 


Disability Manifested by Hip Pain (Claimed as Joint Pain)

After a careful review of the record, the Board finds that the veteran's disability -manifested by hip pain did not have its onset during service. In this regard, the Board notes that service medical records show no complaints or clinical findings regarding hip pain.

In addition, the Board finds that the veteran's disability manifested by hip pain did not have its onset till many years after discharge. A September 1999 intake history report from a penitentiary reflects no complaints regarding hip or joint pain, or arthritis. A March 2000 progress note from the penitentiary reflects complaints of hip pain related to a congenital shortening of the left leg, and this provides the first post-service complaint of hip pain. In this regard, the Board observes that this is almost 8 years after separation from service. As such, the Board also finds that the veteran's disability manifested by hip pain did not manifest to a degree of 10 percent or more within one year after separation from service.

Furthermore, the Board finds that the veteran's current disability manifested by hip pain is not related to any incident of service. In this regard, the Board again notes that the veteran's service medical records show no complaints or diagnoses related to either hip pain or joint pain generally. Moreover, the veteran has not submitted competent medical evidence of a relationship between his current disability manifested by hip or joint pain and service.

The Board acknowledges that the March 2000 progress note from the penitentiary dates the veteran's hip pain to prior to entry into service, as due to a congenital shortening of the left leg.

Assuming that the presumption of sound condition applies in this case, the Board notes that the veteran's service medical records show no complaints of hip pain due to his congenital shortening of the left leg, and the record contains no treatment for hip pain till March 2000. The March 2000 progress note from the penitentiary reflects that the veteran's left leg is shorter than the other. The veteran stated that it

- 13 


causes his back to hurt and that he wore a back brace as a child. Another entry later that month notes that the veteran's left leg is shorter than the other and that it is causing back and hip pain. The examiner assessed the veteran with congenital shortening of the left lower extremity. The plan included orthopedic boots for the congenital left leg and a back brace. October and November 2000 progress notes continue to reflect that the veteran has a congenital short left leg. Thus, progress notes from the penitentiary dated March through November 2000 clearly and unmistakably establish that the veteran's disability manifested by hip pain, as due to a congenital shortening of the left leg, pre-existed service. Furthermore, there is no evidence of an increase in any disability manifested by hip pain during service or for several years following discharge. Accordingly, the Board determines that the presumption of soundness is rebutted, as the progress notes from the penitentiary, in conjunction with the veteran's service medical records and post-service medical records, clearly and unmistakably establish that a disability manifested by hip pain, as due to a congenital shortening of the left leg, pre-existed service and was not aggravated by service. See 38 C.F.R. § 3.306(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, the Board notes that congenital defects as such are not diseases or injuries subject to VA compensation. 38 C.P.R. § 3.303(c); VA Manual M21-1, Pt. VI, Subchapter II, para. 11.07. The Board observes, however, that such defects can be subject to superimposed disease or injury, and that, if the superimposed disease or injury occurs during service, service connection may be warranted. See VAOPGCPREC 82-90 (July 18, 1990). However, the veteran's service medical records fail to show that he suffered a superimposed disease or injury to either his congenitally short left leg or his hips.

The Board acknowledges the veteran's contentions that he has a disability manifested by hip pain, to include joint pain, that is related to service. The Board observes, however, that he, as a layperson, is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition. See Jones, supra; Espiritu, supra.

- 14


Given the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for a disability manifested by hip pain, to include joint pain. Thus, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Bilateral Foot Disorder, to Include Plantar Fasciitis

After a careful review of the record, the Board finds that the veteran's bilateral foot disorder, to include plantar fasciitis, did not have its onset during service. In this regard, the Board notes that service medical records show no complaints of or treatment for a bilateral foot disorder, to include plantar fasciitis. The Board notes that a February 1990 entry reflects complaints of toe pain; however, there were no further complaints, and the separation examination shows no-complaints or abnormal clinical findings regarding the feet. Moreover, a March 1989 X-ray series of the right ankle and foot, taken for a right ankle sprain, reflects normal bony mineralization, mild soft tissue swelling at the lateral malleolus, no fracture, and intact ankle mortise, with the remainder of the examination being unremarkable. There was no diagnosis of plantar fasciitis or any other foot disorder.

In addition, the Board finds that the veteran's bilateral foot disorder, to include plantar fasciitis, did not have its onset till many years after discharge. A September 1999 intake history report from a penitentiary reflects no complaints regarding a foot disorder, to include plantar fasciitis. A June 2001 progress note from the penitentiary reflects complaints of foot problems and an impression of plantar fasciitis. In this regard, the Board observes that this is almost 9 years after separation from service. As such, the Board also finds that the veteran's disability manifested by hip pain did not manifest to a degree of 10 percent or more within one year after separation from service.

Furthermore, the Board finds that the veteran's current bilateral foot disorder, to include plantar fasciitis, is not related to any incident of service. In this regard, the Board again notes that the veteran's service medical records show no complaints or diagnoses related to the foot other than the toes. Moreover, the veteran has not

- 15 


submitted competent medical evidence of a relationship between his current bilateral foot disorder, to include plantar fasciitis, and service.

The Board acknowledges the veteran's contentions that his bilateral foot disorder, to include plantar fasciitis, is related to service. The Board observes, however, that he, as a layperson, is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition. See Jones" supra; Espiritu, supra.

Given the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral foot disorder, to include plantar fasciitis. Thus, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Left Ankle Disorder

After a careful review of the record, the Board finds that the veteran's left ankle disorder did not have its onset during service. In this regard, the Board notes that service medical records show treatment for his left ankle. A March 1989 entry notes a provisional diagnosis of left ankle sprain and a March 1990 entry reflects complaints of left ankle pain and an assessment of mild metatarsalgia. At his June 1992 separation examination, however, the veteran did not complain of any problems with his left ankle. Moreover, examination revealed no abnormalities of the left ankle. As such, the Board observes that the veteran suffered two acute injuries in service that resolved and did not require further treatment.

In addition, the Board finds that the veteran's current left ankle disorder did not have its onset till many years after discharge. A September 1999 intake history report from a penitentiary reflects no complaints regarding the left ankle. October 2002 V AMC notes provide the first post-service complaints of left ankle pain. In this regard, the Board observes that this is over 10 years after separation from service. As such, the Board also finds that the veteran's left ankle disorder did not manifest to a degree of 10 percent or more within one year after separation from servIce.

- 16 


Furthermore, the Board finds that the veteran's current left ankle disorder is, not related to any incident of service. In this regard, the Board notes that the veteran's service medical records show treatment on two occasions for complaints of left ankle pain; however, the Board points out that his separation examination report reflects no complaints or diagnoses related to a left ankle disorder. Moreover, the veteran has not submitted competent medical evidence of a relationship between his current left ankle disorder and service.	'

The Board acknowledges the veteran's contentions that his left ankle disorder is related to service; The Board observes, however, that he, as a layperson, is/not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition. See Jones, supra; Espiritu, supra.

Given the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left ankle disorder. Thus, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Decreased Visual Acuity

Initially, the Board notes that refractive error of the eye, including myopia <;lnd astigmatism, as such is not a disease or injury subject to VA compensation. 38 C.F.R. § 3.303(c); VA Manual M21-1, Part VI, Subchapter II, para. 11.07. The Board observes, however, that such defects can be subject to superimposed disease or injury, and that, if the superimposed disease or injury occurs during service, service connection may be warranted. See VAOPGCPREC 82-90.

The Board notes that decreased visual acuity was noted at the veteran's July 1987 enlistment examination and diagnosed as compound vision. The Board also notes that the veteran was seen for decreased visual acuity during service. A July; 1988 service medical record reflects a diagnosis of compound myopic astigmatism and that ocular health was within normal limits. Likewise, a May 1992 service medical record reflects a diagnosis of compound myopic astigmatism and no active disease.

- 17 


As such, the Board finds that the veteran's service medical records fail to show that he suffered any superimposed disease or injury during service.

Given the foregoing, there is no legal basis for the grant of service connection for
decreased visual acuity. Accordingly, the claim must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Low Back Disorder

After a careful review of the record, the Board finds that the veteran's low Back disorder did not have its onset during service. In this regard, the Board notes that service medical records show treatment for his low back. An October 1990 entry reflects complaints pain to the tail bone since wrestling the previous night; an assessment of contusion of the coccyx, rule out fracture; and a plan to fol1o_ up as occasion requires. The Board notes that the service medical records reveal no additional complaints regarding the tailbone or the back generally. In addition, the veteran did not complain of any problems with his low back at his June 1992 separation examination. Moreover, examination revealed no abnormalities regarding the spine. As such, the Board observes that the veteran suffered an acute injury in service that resolved and did not require additional treatment. I

In addition, the Board finds that the veteran's current low back disorder did not have its onset till many years after discharge. A September 1999 intake history report from a penitentiary reflects no complaints regarding back problems, fractures, or arthritis. A March 2000 progress note from the penitentiary reflects complaints of back pain related to a congenital shortening of the left leg, and this provides the first post-service complaint of back pain. In this regard, the Board observes that this is almost 8 years after separation from service. As such, the Board also finds that the veteran's disability manifested by hip pain did not manifest to a degree of 10 percent or more within one year after separation from service. I

Furthermore, the Board finds that the veteran's current low back disorder is not related to any incident of service. In this regard, the Board notes that the veteran's 

- 18 


service medical records show one-time treatment for complaints of low back pain; however, the Board points out that there were no additional complaints and that his separation examination report reflects no complaints or diagnoses related to the spine. Moreover, the veteran has not submitted competent medical evidence of a relationship between his current low back disorder and service.

The Board acknowledges that the September 2002 private medical record dates the veteran's complaints of back pain to service. However, the Board observes that this statement appears to merely reflect a recordation of historical information relayed by the veteran, rather than indicating a medical opinion relating his current low back disorder to service. In this regard, the Board again observes that a bare transcription oflay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional. See LeShore, supra.

The Board acknowledges that the March 2000 progress note from the penitentiary dates the veteran's low back pain to prior to entry into service, as due to a congenital shortening of the left leg.

Assuming that the presumption of sound condition applies in this case, the Board notes that the veteran's service medical records show no complaints of low back pain due to his congenital shortening of the left leg, and the record contains no treatment for low back pain till March 2000. The March 2000 progress note from the penitentiary reflects that the veteran's left leg is shorter than the other. The veteran stated that it causes his back to hurt and that he wore a back brace as a child. Another entry later that month notes that the veteran's left leg is shorter than the other and that it is causing back and hip pain. The examiner assessed the veteran with congenital shortening of the left lower extremity. The plan included orthopedic boots for the congenital left leg and a back brace. October and November 2000 progress notes continue to reflect that the veteran has a congenital short left leg. Thus, progress notes from the penitentiary dated March through
November 2000 clearly and unmistakably establish that the veteran's disability manifested by hip pain, as due to a congenital shortening of the left leg, pre-existed service.

- 19 


Furthermore, there is no evidence of an increase in a low back disorder, as due to a congenital shortening of the left leg, during service or for several years fo116wing discharge. In this regard, the Board notes that the veteran complained of pain to the tail bone after wrestling in October 1990; however, the Board observes that the diagnosis was a contusion of the coccyx and there were no further complaints, including at his June 1992 separation examination. Thus, even if the injury to the coccyx caused a recurrence of his back manifestations, as due to his congenital shortening of the left leg, the Board finds that there is no evidence of a permanent increase in the veteran's low back disorder. See Davis v. Principi, 276 F.3d 1341, 1344-45 (Fed. Cir. 2002). Accordingly, the Board determines that the presumption of soundness is rebutted, as the progress notes from the penitentiary, in conjunction with the veteran's service medical records and post-service medical recordsl clearly
and unmistakably establish that a low back disorder, as due to a congenital shortening of the left leg, pre-existed service and was not aggravated by service. See 38 C.F.R. § 3.306(b); Maxson, supra.

The Board again notes that congenital defects can be subject to superimposed disease or injury, and that, if the superimposed disease or injury occurs during service, service connection may be warranted. See VAOPGCPREC 82-90.1 Although the record shows that the veteran may have suffered a superimposed injury to the coccyx, the record fails to show that the veteran suffered a resJltant disability. In this regard, the Board notes that there are no further complaints of low pain back in the remainder of his service medical records, including at his separation examination, and there is no record of treatment till March 2000. Thus, VAOPGCPREC 82-90 does not provide for service connection for the vetelian's low back disorder, as due to his congenital shortening of the left leg.

The Board acknowledges the veteran's contentions that his low back disorder is related to service. The Board observes, however, that he, as a layperson, is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition. See Jones, supra; Espiritu, supra.

- 20


Given the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for a low back disorder. Thus, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Beryllium Sensitivity

After a careful review of the record, the Board finds that the veteran does not currently have beryllium sensitivity. In this regard, the Board notes that the record contains no medical evidence, neither in-service nor post-service, of a diagnosis of or treatment for beryllium sensitivity.

In light of the above, the Board observes that there can be no valid claim for service connection in tlie absence of proof of a present disability. See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992). Moreover, the record contains no competent medical evidence relating any current beryllium sensitivity to service.

The Board acknowledges the veteran's contentions that he has beryllium sensitivity that is related to service. The Board observes, however, that he, as a layperson, is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition. See Jones, supra; Espiritu, supra.

Given the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for beryllium sensitivity. Thus, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. See 38 U.S.C.A. § 5107(b); Gilbert, supra.

III. Initial Rating Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average

- 21 


impairment in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004). When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is. assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2004). Where the Rating Schedule does not provide for a noncompensable evaluation for a particular disability, such an evaluation will be assigned when the requirements for a compensable evaluation are riot met. 38 C.F.R. § 4.31 (2004). The veteran's entire history is reviewed when making disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2004).

Status Post Sprain, Right Ankle, with Small Osteophyte

The veteran's status post sprain, right ankle, with small osteophyte has been evaluated as zero percent disabling (noncompensable) under Diagnostic Code 5010-5271,38 C.F.R. § 4.71a (2004). The Board notes that the veteran has been evaluated under this diagnostic code by analogy. 38 C.F.R. § 4.20 (2004).

Pursuant to Diagnostic Code 5010, arthritis due to trauma substantiated by X-ray findings is to be rated as degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint

- 22 


groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.

In addition, Note 1 states that the 20 percent and 10 percent ratings based on X-ray
findings, above, will not be combined with ratings based on limitation of motion.
Note 2 further states that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.	I

Under Diagnostic Code 5271, moderate limited motion of the ankle warrants a 10 percent evaluation",and marked limited motion of the ankle warrants a 20 percent evaluation. Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. Plate II, 38 C.F.R. § 4.71a (2004).

The Board notes that this is an initial rating case, and consideration will be given to
"staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time). Fenderson v. West, 12 Vet. App. 119 (1999).

In accordance with Diagnostic Code 5003 via Diagnostic Code 5010, the Board will first evaluate the veteran's right ankle disability under the diagnostic code for limitation of motion of the ankle.	I

The veteran testified that he has pain in his right ankle after standing for a long period of time as well as occasional swelling. He also testified that he sits rhen he can to relieve the pain. He further testified that his symptoms mainly consist of pain and occasional swelling.

At a March 2003 VA examination, the veteran complained of pain after standing for several hours. Examination revealed 20 degrees of dorsiflexion and 50 degrees of plantar flexion with no swelling, tenderness, or effusion. The Board observes that these findings indicate a noncompensable evaluation under Diagnostic Code 5271 for limitation of motion of the ankle. Indeed, these findings represent full range of

- 23 


motion. Moreover, examination showed that his gait was normal, that ther4 was no
subluxation with talar tilt, and that anterior drawer test was negative. However,
given the veteran's complaints of pain and swelling in the ankle after prolonged
periods of standing, and resolving all reasonable doubt in his favor, the Board finds
that the veteran's right ankle disability warrants, at most, a 10 percent evaluation for
moderate limitation of motion of the ankle due to flare-ups of pain and swelling.
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

The Board reiterates that this disability is evaluated based on limitation Of' otion
due to pain. Thus, given the range of motion findings, which are consistent with a
noncompensable evaluation, a rating greater than 10 percent is not appropriate. See
38 C.F.R. §§ 4.40,4.45,4.59; DeLuca, supra.

The Board has also considered other potentially applicable diagnostic codes that
provide for assignment of higher evaluations for the veteran's status post sprain,
right ankle, with small osteophyte. However, because the evidence shows that the
veteran does. not have ankylosis of the ankle, ankylosis of the substragalar or tarsal
joint, malunion of os calclS or astragalus, or astragalectomy, a ratmg greater than 10 percent under diagnostic code 5270, 5272, 5273, or 5274 is not warranted.

Alternatively, under Diagnostic Code 5003, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, the Board finds that the veteran is entitled to a 10 percent evaluation for his major right shoulder joint. The Board points out that the criteria in Diagnostic Code 5003 for evaluating arthritis in the absence of limitation of motion are not for application as the record contains no X-ray evidence of arthritis. In this regard, the Board
observes that the March 2003 VA examination report reflects that X-rays or the right ankle showed no narrowing of the articular cartilage or subchondral sclerosis. Moreover, the examiner stated that there was no evidence of residual traumatic arthritis or instability.

Furthermore, the Board has considered whether the veteran's right ankle disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate

- 24

officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 337,338-39 (1996). In this regard, the Board notes that the veteran's disability has not been shown objectively to interfere markedly with employment (i.e., beyond that contemplated in the assigned ratings), to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards. Therefore, the Board finds that the criteria for submission for consideration of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(I) are not met. Accordingly, 38 C.F.R. § 3.321(b)(I) does not provide an additional basis for a disability rating in excess of 10 percent for the veteran's status post sprain, right ankle, with small osteophyte.
The Board notes that there appears to be no identifiable period of time since the effective date of service connection during which the veteran's disability was more than 10 percent disabling. Thus, "staged ratings" are inapplicable to this case.

ORDER

Service connection for a disability manifested by right knee pain is denied.

Service connection for hearing loss is denied.

Service connection for a disability manifested by hip pain, to include joint pain, is denied.

Service connection for a bilateral foot disorder, to include plantar fasciitis, is denied.

Service connection for a left ankle disorder is denied.

Service connection for decreased visual acuity is denied.

Service connection for a low back disorder is denied.

- 25 


Service connection for beryllium sensitivity is denied.

An initial 10 percent disability rating for status post sprain, right ankle, with small
osteophyte is granted, subject to the provisions governing the award of monetary  benefits.

DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

- 26




